 In the Matterof FRANK KOPRIvAandUNITED MINE WORKERS OFAMERICA, DISTRICT No. 5Case No. 6-R-1208.-Decided December 29, 1945Mr. Frank KoprivaandMiss Margaret Kopriva,of Beaver Falls,Pa., for the Company.Mess's. Samuel Krimsly, Frank Sabolsky,andJoe Testa,of Pitts-burgh, Pa., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Mine Workers of America,District No. 5, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Frank Kopriva, Beaver Falls, Pennsylvania, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before W. G. Stuart Sherman, TrialExaminer.The hearing was held at Pittsburgh, Pennsylvania, onAugust 8, 1946.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. -All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFrank Kopriva is an individual engaged in operating a bituminouscoal mine at Beaver Falls, Pennsylvania.During 1944, the Companypurchased more than $15,000 worth of equipment and supplies for usein its mining operations, of which in excess of 25 percent was deliveredto the mine from points outside the Commonwealth of Pennsylvania.During the same year, the Company produced approximately 22,00065 N. L. R. B., No. 19.80 FRANK KOPRIVA81tons of coal-valued at about $80,000.The coal so produced was soldto companies within a 6-mile radius of the mine.Approximately 65percent of the total production was sold to the following companies,all of which are admittedly engaged in interstate commerce : RepublicSteel Company, Armstrong Cork Company, William Leard Company,Beco Products Company, Correct Manufacturing Company, NationalPants Company and Standard Steel Specialty Company.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District No. 5, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout June 29, 1945, a representative of the Union orally requestedKopriva to recognize the Union as the collective bargaining represen-tative of his employees.Kopriva refused to comply with the request.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all employees working in andabout the Company's mine, including truck drivers and their helpers,but excluding clerks and foremen.The sole issue with respect tothe composition of the unit relates to the truck drivers and theirhelpers, whom the Company desires to exclude.The mine involvedis small,employing about 22 miners, 2 truckdrivers and 1 truck driver's helper, in addition to clerical and super-visory personnel.The principal function of the truck drivers andtheir helper is to load coal onto the trucks and to deliver it to theCompany's customers, who are located within a 6-mile radius of themine.Their subsidiary function is to haul away and dump the slatewhichcomesfrom the mine.When the mine is operating, the truckdrivers and their helper devote about 2 hours daily to this latter task.They also spend about 15 minutes a day knocking the top slate off'The Field Examiner reported that the Union submitted 1S authorization cards; andthat the names of 17 persons appearing on the cards were listed on the Company's pay rollof June 15,1945, which contained the names of 25 employees in the appropriate unit. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDthe coal which is being loaded onto the trucks.Uncontradicted testi-mony at the hearing indicates that it is the custom in the bituminouscoal mining industry for truck drivers to be included in the same unitwith miners.Under all the circumstances, we shall include the truckdrivers and their helper in the unit.We find that all employees working in and about the Company'smine, including truck drivers and their helper, but excluding clerks,foremen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy-virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Frank Kopriva,Beaver Falls, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employ-ees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll 'period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United MineWorkers of America, District No. 5, for the purposes of collectivebargaining.